Citation Nr: 1210434	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

The propriety of the reduction from 100 percent to 60 percent for service-connected prostate cancer.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1962 to September 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Montgomery, Alabama.  In a June 2006 rating decision, the Montgomery RO granted service connection for prostate cancer and evaluated the disability as 100 percent disabling.  In a September 2007 rating decision, the Cleveland RO proposed to reduce the disability rating for service-connected prostate cancer to 20 percent.  In an August 2008 rating decision, the Montgomery RO reduced the disability rating for prostate cancer to 40 percent effective November 1, 2008.  In a June 2009 rating decision, the Montgomery RO reduced the disability rating for prostate cancer to 60 percent effective November 1, 2008.  

The issue of entitlement to service connection for residuals of a stroke secondary to service connected diabetes mellitus type II and for open sores secondary to service connected residuals of prostate cancer were raised by the Veteran in the August 2008 notice of disagreement and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Cleveland RO informed the Veteran, by way of a letter dated September 26, 2007, that it was proposed that his total rating for prostate cancer be reduced to 20 percent.  He was informed that he could request a personal hearing to present argument or evidence within 30 days of the date of the letter.

2.  The Veteran requested a pre-determination hearing in accordance with 38 C.F.R. § 3.105(i) in a document that was received at the Cleveland RO on October 12, 2007.  The document was forwarded to the Montgomery RO, which received it on October 19, 2007.

3.  The Veteran was not scheduled for a hearing and instead his total rating was reduced to 40 percent effective November 1, 2008, pursuant to an August 13, 2008, rating decision; the RO subsequently determined in a June 2009 decision that the appropriate rating, effective November 1, 2008, was 60 percent. 


CONCLUSION OF LAW

The reduction of the 100 percent rating for prostate cancer was not in accordance with the applicable criteria; the total rating must be restored.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected residuals of prostate cancer have not improved and that he is entitled to a 100 percent disability rating for the service-connected disability.  

In a September 2007 rating decision, the Cleveland RO proposed a reduction in the Veteran's 100 percent disability rating assigned for active prostate cancer to 20 percent based on residuals, which predominantly included voiding dysfunction.  Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, section 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  The Veteran must also be notified that he can have a hearing provided that the request is received within 30 days from the date of the notice.  38 C.F.R. § 3.105(i) (2011).  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  Id.  

Here, the Cleveland RO proposed the rating reduction in the September 2007 rating decision.  The Veteran was also notified in a September 26, 2007 letter of the RO's proposal to reduce the 100 percent disability rating for his service-connected prostate cancer and of how he could submit evidence within a 60-day period and that he could request a personal hearing within 30 days of the date of the letter.  The Veteran responded by providing a statement that was received at the Cleveland RO on October 12, 2007.  The document was forwarded to the Montgomery RO which received it on October 19, 2007.  He presented arguments concerning why his condition had not improved and requested a personal hearing.  He specifically stated that he was responding to the RO's September 26, 2007 letter.  The RO responded by way of a November 2007 letter that the "Notice of Disagreement received October 19, 2007" cannot be accepted because the decision was not final.  

The RO should have scheduled a hearing in accordance with the Veteran's request, which was received within 30 days of the letter informing him that a reduction was proposed.  See 38 C.F.R. § 3.105(i).  There is no indication this was done.  Failure to schedule a hearing in accordance with the Veteran's request renders the reduction void ab initio.  The total rating must be restored effective November 1, 2008.   When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

	(CONTINUED ON NEXT PAGE)



ORDER

As the reduction of the total rating for prostate cancer was in error, restoration of the total rating, effective November 1, 2008, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


